This opinion is subject to administrative correction before final disposition.




                                 Before
                       HOUTZ, MYERS, and KISOR
                        Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                         David A. WILSON
                Staff Sergeant (E-6), U.S. Marine Corps
                               Appellant

                             No. 202100344

                        _________________________

                        Decided: 29 September 2022

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                            Military Judges:
                      Derek A. Poteet (arraignment)
                        Stephen F. Keane (trial)

 Sentence adjudged 14 September 2021 by a general court-martial con-
 vened at Marine Corps Recruit Depot San Diego, California, consisting
 of a military judge sitting alone. Sentence in the Entry of Judgment:
 reduction to E-1, confinement for 23 months, forfeitures of all pay and
 allowances, and a dishonorable discharge.

                          For Appellant:
         Lieutenant Commander Matthew A. Kozyra, JAGC, USN
                  United States v. Wilson, NMCCA No. 202100344
                                Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 1
    However, we note that the Entry of Judgment does not accurately reflect
the disposition of the charges. The original Entry of Judgment incorrectly
stated that Appellant was awarded a bad-conduct discharge rather than a dis-
honorable discharge. Although we find no prejudice, Appellant is entitled to
have court-martial records that correctly reflect the content of his proceeding. 2
In accordance with Rule for Courts-Martial 1111(c)(2), we modify the Entry of
Judgment and direct that it be included in the record.
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     MARK K. JAMISON
                                     Clerk of Court




   1   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.
   2   United States v. Crumpley, 49 M.J. 538, 539 (N-M. Ct. Crim. App. 1998).


                                            2
UNITED STATES                                       NMCCA NO. 202100344

       v.                                                  ENTRY
                                                            OF
David A. WILSON                                          JUDGMENT
Staff Sergeant (E-6)
U.S. Marine Corps                                   As Modified on Appeal
                     Accused
                                                      29 September 2022



   On 14 September 2021, the Accused was tried at Marine Corps Recruit Depot San
Diego, California, by a general court-martial, consisting of a military judge sitting
alone. Military Judge Stephen F. Keane, presided.

                                   FINDINGS

   The following are the Accused’s pleas and the Court’s findings to all offenses the
convening authority referred to trial:

Charge I:     Violation of Article 128, Uniform Code of Military Justice,
              10 U.S.C. § 928.
               Plea: Guilty
               Finding: Guilty

   Specification 1: Assault consummated by a battery between on or
                    about 1 April 2016 and 30 April 2016.
                       Plea: Guilty
                       Finding: Guilty

   Specification 2: Aggravated assault by a means likely to produce death
                    or grievous bodily harm on or about 13 October 2018.
                       Plea: Not Guilty, but guilty of the lesser included offense of
                       Article 128, assault consummated by a battery.
                       Finding: Guilty of the lesser included offense of assault
                       consummated by a battery.
                 United States v. Wilson, NMCCA No. 202100344
                          Modified Entry of Judgment

   Specification 3: Assault consummated by a battery on or about 13
                    October 2018.
                      Plea: Guilty
                      Finding: Guilty

   Specification 4: Assault consummated by a battery upon an intimate
                    partner on or about 15 March 2019.
                      Plea: Not Guilty
                      Finding: Dismissed

   Specification 5: Assault consummated by a battery upon an intimate
                    partner on or about 7 April 2019.
                      Plea: Guilty
                      Finding: Guilty

   Specification 6: Assault consummated by a battery upon an intimate
                    partner on or about 7 April 2019.
                      Plea: Guilty
                      Finding: Guilty

   Specification 7: Assault consummated by a battery upon an intimate
                    partner on or about 7 April 2019.
                      Plea: Guilty
                      Finding: Guilty

Charge II:   Violation of Article 120, Uniform Code of Military Justice,
             10 U.S.C. § 920.
             Plea: Not Guilty
             Finding: Dismissed

   Specification:     Rape by threatening or placing another person in fear
                      on or about 7 April 2019.
                      Plea: Not Guilty
                      Finding: Dismissed

                                  SENTENCE

   On 14 September 2021, a military judge sentenced the Accused to the following:
      Reduction to pay grade E-1.
         For Specification 1 of Charge I:
            confinement for 6 months.


                                            2
           United States v. Wilson, NMCCA No. 202100344
                    Modified Entry of Judgment

   For Specifications 2 and 3 of Charge I:
      confinement for 6 months.
   For Specification 5 of Charge I:
      confinement for 23 months.
   For Specification 6 of Charge I:
      confinement for 12 months.
   For Specification 7 of Charge I:
      confinement for 23 months.
   The terms of confinement will run concurrently.
Specifications 2 and 3 of Charge I were merged for sentencing.
Forfeiture of all pay and allowances.
Confinement for a total of 23 months.
A dishonorable discharge.




                        FOR THE COURT:




                        MARK K. JAMISON
                        Clerk of Court




                                      3